DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 6 and 10 objected to because of the following informalities:
It is unclear how the second axially intermediate portion 34 depth is less than the platform 25 radial depth.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Crompton et al. 8,844,981.
In regard to claims 1 and 7, Crompton et al. discloses a fitting body (see fig. 34B) for a push-to-connect joint assembly, comprising:
an exterior wall:
an interior wall defining a cavity extending axially through the fitting body;
a tube stop (radially inward flange between to the left of 210) extending radially inwardly from the interior wall and separating a first segment of the interior wall from a second segment of the interior wall, wherein the first segment comprises an axially inner portion 210 extending axially outwardly from the tube stop, an axially outer portion (portion of the fitting body near 246) and first 214 (bottom groove surface for 202), second 285, third 215 and fourth (axial groove surface accepting 206) axially intermediate portions, wherein the axially inner portion comprises an axially inner portion axial length and an axially inner portion radial depth,
wherein the first axially intermediate portion (groove for 202) comprises a first sealing ring wall extending radially outwardly from the axially inner portion, a sealing ring engaging floor extending axially outwardly from the first sealing ring wall and a second sealing ring wall extending radially inwardly from the sealing ring engaging floor to a tube engaging platform, wherein the first axially intermediate portion comprises a first axially intermediate portion axial length, wherein the tube engaging platform (axial surface at the top of sloped surface 285) comprises a platform radial depth equal to or less than the axially inner portion radial depth (210 and top of sloped surface 285 are equal in radial depth),
wherein the second axially intermediate portion 285 comprises a spacer wall extending axially and radially outwardly from the tube engaging platform to an axially outer spacer wall edge, wherein the second axially intermediate portion comprises a second axially intermediate portion axial length and a second axially intermediate portion radial depth,
wherein the third axially intermediate portion 215 comprises a fastening ring 204 support wall extending radially outwardly from the axially outer spacer wall edge and a fastening ring support floor extending axially outwardly from the fastening ring support wall, wherein the third axially intermediate portion comprises a third axially intermediate portion axial length and a third axially intermediate portion radial depth,
wherein the fourth axially intermediate portion (axially extending portion accepting 206) comprises a retainer support wall extending radially outwardly from the fastening ring support floor and a retainer support floor extending axially outwardly from the retainer support wall, wherein the fourth axially intermediate portion comprises a fourth axially intermediate portion axial length and a fourth axially intermediate portion radial depth; and wherein the fourth axially intermediate portion radial depth is greater than the third axially intermediate portion radial depth and wherein the fourth axially intermediate portion axial length is greater than the second axially intermediate portion axial length (axial length of the axially extending floor surface for 206 is longer than the axial length of 285). 
In regard to claim 2, wherein the axially inner portion axial length 210 is greater than each of the second 285, third 215 and fourth (axially extending groove floor for 206) axially intermediate portion axial lengths (see fig . 34B).
In regard to claim 3, the axially inner portion 214 (or groove for 202) length is greater than the axially inner portion axial length 210 (see col. 15, lines 9-11 where it states that the embodiment of figs. 32-34 can include a compartment 214 for a second o-ring and sealing ring, which would give 214 an axial length similar to that shown in fig. 15 and greater than the axial length of the inner portion).
In regard to claim 4 and 8, wherein the third axially intermediate portion 215 radial depth is greater than the platform radial depth (surface at the top of sloped surface 285).
In regard to claim 5 and 9, wherein the second axially intermediate portion depth (sloped wall 285) is greater than the axially inner portion 210 radial depth (see fig. 15).
In regard to claim 6 and 10, wherein the second axially intermediate portion (sloped wall 285) depth is less than the platform (axial surface at the top of 285) radial depth (sloped surface 285 is axially outward of the axial surface at the top of 285).
In regard to claim 11, wherein the fitting body varies in thickness such that the fitting body thickness bounding the first axially intermediate portion (at groove for 202) of the fitting interior is greater than the fitting body thickness bounding the fourth axially intermediate portion (axial surface for groove accepting 206).
In regard to claim 12, wherein the fitting body varies in thickness such that the fitting body thickness bounding the first axially intermediate portion (at groove for 202) of the fitting interior is greater than the fitting body thickness bounding the third axially intermediate portion 215 (see fig. 34B).
In regard to claim 13, wherein the fitting body varies in thickness such that the fitting body thickness bounding the first axially intermediate portion (at groove for 202) of the fitting interior is greater than the fitting body thickness bounding the axially inner portion 210.
In regard to claim 14, wherein the tube engaging platform (axial surface at the top of 285) extends axially from the second sealing ring wall 224 to the spacer wall 285.
Allowable Subject Matter
Claims 15-18 are allowed.
Response to Arguments
Applicant’s arguments with respect to claim(s) 11/11/22 have been considered but are moot because the new ground of rejection relies on a different embodiment of reference 8,844,981.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E. BOCHNA whose telephone number is (571)272-7078. The examiner can normally be reached Monday-Friday 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID BOCHNA/Primary Examiner, Art Unit 3679